Citation Nr: 0118323	
Decision Date: 07/13/01    Archive Date: 07/17/01

DOCKET NO.  00-22 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia, undifferentiated type.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1956 to May 1959, 
and from December 1969 to July 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO), 
which determined that new and material evidence had not been 
submitted to reopen a claim of entitlement to service 
connection for schizophrenia, undifferentiated type.


FINDINGS OF FACT

1.  In December 1997, the RO determined that the veteran had 
failed to submit new and material evidence sufficient to 
reopen a claim of service connection for schizophrenia; the 
RO had previously denied service connection for schizophrenia 
in an August 1970 rating decision based, in part, upon a 
finding that the veteran's schizophrenia had not been 
incurred in or aggravated by his first period of active duty, 
and that his schizophrenia had preexisted his second period 
of active duty.

2.  In April 1998, the veteran submitted a Notice of 
Disagreement (NOD) as to the RO's December 1997 rating 
decision.  The RO issued a Statement of the Case in May 1998.

3.  In June 1998, the veteran submitted a signed statement in 
which he indicated that he no longer wished to pursue his 
appeal.

4.  In July 1999, the veteran submitted a statement in which 
he indicated that he wished to continue his appeal as to the 
RO's December 1997 determination that he had not submitted 
new and material evidence sufficient to reopen a claim of 
entitlement to service connection for schizophrenia.

5.  Evidence submitted since the December 1997 rating 
decision is cumulative and redundant; does not bear directly 
and substantially upon the specific matter under 
consideration; and thus, it is not so significant that it 
must be considered in order to fairly decide the merits of 
the claim.


CONCLUSIONS OF LAW

1.  The veteran failed to submit a timely Substantive Appeal 
regarding the RO's December 1997 determination that new and 
material evidence had not been submitted sufficient to reopen 
a claim of entitlement to service connection for a 
schizophrenia.  38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 
2000); 38 C.F.R. §§ 20.200, 20.202, 20.302 (2000).

2.  The December 1997 decision, which determined that new and 
material had not been submitted to reopen the claim of 
service connection for schizophrenia, is final. 38 U.S.C.A. § 
7104; 38 C.F.R. § 20.1100 (2000).

3.  New and material evidence has not been presented to 
reopen the claim of entitlement to service connection for 
schizophrenia, undifferentiated type.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

Service medical records from the veteran's initial period of 
active duty are negative for any diagnoses of schizophrenia.  
In a report of medical examination completed at enlistment, 
an examiner noted "normal" for the veteran's psychiatric 
condition.

In August 1956, the veteran was referred to the mental 
hygiene clinic after reporting that he felt depressed and 
moody.  Following examination, two social workers concluded 
that the veteran had a great deal of hostility towards 
himself, which he released upon other people.  No diagnoses 
were noted.  Subsequent clinical records from his initial 
period of active duty reveal no similar complaints by the 
veteran, and no evidence of any additional counseling or 
mental evaluations.

In a report of medical examination completed at separation 
from the veteran's first period of service, an examiner found 
his psychiatric condition to be normal.

In November 1965, the veteran filed a claim of entitlement to 
service connection for emotional problems.  He reported that 
he was currently receiving shock treatments at a private 
hospital.

Thereafter, the RO obtained a discharge summary from a 
private hospital, which shows that the veteran was admitted 
in November 1965 after reporting that people were following 
him.  It was noted that he was given a diagnosis of paranoid 
schizophrenia and that he subsequently underwent 12 incidents 
of electroconvulsive therapy.  The treating physician noted a 
diagnosis of schizophrenic reaction, paranoid.

In a January 1966 rating decision, the RO denied the 
veteran's claim of entitlement to service connection for 
emotional problems.  The RO concluded that there was no 
evidence indicating that the veteran had incurred a 
psychiatric disorder in service.  The veteran was notified of 
this decision in a letter dated in February 1966.

The record reflects that, in December 1969, the veteran 
reenlisted in the military.  In a report of preenlistment 
examination completed in November 1969, it was noted that the 
veteran's psychiatric condition was found to be normal.

In a clinical record dated in January 1970, it was indicated 
that the veteran had been admitted to the mental hygiene 
clinic after having a psychotic reaction.  An examiner noted 
that the veteran had immediately begun to experience 
difficulties after his reenlistment.  His social behavior was 
found to be markedly inappropriate, and he reportedly acted 
both belligerent and suspicious toward other people.  The 
examiner indicated that, during his first three weeks of 
admission, the veteran continued to be socially bizarre and 
markedly autistic.  The examiner concluded that the veteran 
was chronically psychotic and would never be able to function 
in the military.  The examiner noted a diagnosis of 
schizophrenic reaction, chronic, undifferentiated type, 
manifested by flat affect, autism, bizarre social behavior, 
and delusions.  

Shortly thereafter, the veteran was separated from service.  
From March 1970 to May 1970, the veteran was admitted to a VA 
hospital for treatment of his schizophrenia.

In July 1970, the veteran filed a claim of entitlement to 
service connection for schizophrenia reaction.  

In a rating decision dated in August 1970, the RO denied the 
veteran's claim.  The RO acknowledged that the veteran had 
been observed for a possible neuropsychiatric condition 
during his first period of service, but concluded that no 
psychiatric diagnosis had been made at that time.  The RO 
further noted that the first evidence of a schizophrenic 
reaction was the December 1965 hospital summary, some six 
years after separation from active service.  Based upon this 
evidence, the RO found that the veteran's psychiatric 
disorder had preexisted his reenlistment into service in 
December 1970.  The veteran was notified of this decision in 
a letter dated in August 1970.  He did not appeal.

On several occasions throughout the next two decades, the 
veteran submitted statements indicating that he wished to 
reopen his claim of entitlement to service connection for a 
psychiatric disorder.  On each occasion, the RO issued a 
letter to the veteran advising him that he must submit new 
and material evidence in order to reopen his claim.  The 
veteran did not respond to any these letters within one year 
of their respective dates of issuance.

VA treatment records show that the veteran was admitted to a 
VA hospital in November 1996 after he was found lying on a 
park bench.  It was noted, in the discharge summary, that he 
was mute and incoherent upon admission.  The examining 
physician noted that the veteran was a poor historian, but 
that he indicated that his psychiatric illness had started in 
service.  The physician noted a discharge diagnosis of 
schizophrenia, paranoid type, with chronic exacerbation. 

In July 1997, the veteran submitted another statement 
indicating that he wished to reopen his claim of entitlement 
to service connection for mental illness.  Thereafter, in a 
rating decision dated in December 1997, the RO determined 
that new and material evidence had not been submitted to 
reopen a claim of entitlement to service connection for 
schizophrenia.  The veteran subsequently submitted a timely 
NOD as to that decision, and, in May 1998, the RO responded 
by issuing a Statement of the Case (SOC).  In June 1998, the 
veteran submitted a signed statement in which he indicated 
that he no longer wished to appeal his claim.

In July 1999, the veteran submitted a signed VA Form 9, 
Appeal to the Board of Veterans' Appeals.  In an attached 
statement, the veteran indicated that he wished to continue 
his appeal as to his claim of entitlement to service 
connection for schizophrenia.  He indicated that the June 
1998 statement in which he reported that he wished to 
withdraw his claim was submitted only in regard to a pending 
claim of entitlement to a waiver of indebtedness.  The 
veteran requested that, if his VA Form 9 was not considered 
timely, it be considered as a new claim.

In a report of contact dated in October 1999, the RO noted 
that the time period in which the veteran should have 
submitted his VA Form 9 in response to the May 1998 SOC had 
ended.  The RO therefore construed the veteran's July 1999 VA 
Form 9 as a new claim.

In a letter dated in November 1999, the RO notified the 
veteran that his claim of entitlement to service connection 
for a psychiatric disorder had been previously denied and 
that had not perfected a timely appeal.  The RO advised the 
veteran that if he wished to reopen his claim, he would have 
to submit new and material evidence.

Thereafter, in December 1999, the veteran submitted a 
statement signed by R.M., an individual who claimed to have 
known the veteran since 1965.  R.M. indicated that the 
veteran had a hard time obtaining employment because he had 
suffered from paranoid schizophrenia since "1970 and 1965".

The veteran subsequently submitted another statement signed 
by I.I., an individual who indicated that he was aware of the 
veteran's "nervous breakdown" and schizophrenia, and of the 
problems he had experienced trying to function in society.  
In the statement signed by I.I., there is additional writing 
included among I.I.'s comments that appears to have been 
written by another individual.  This separate individual 
wrote the following statements, apparently in reference to 
the veteran: "he went to the army hospital for schizophrenia 
paranoia in 1958"; "[nervous breakdown] in 1959-1960 and 
posttraumatic stress disorder"; and [paranoid schizophrenia] 
in 1969-1070, post traumatic stress disorder".

In the February 2000 rating decision, the RO determined that 
new and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for schizophrenia, 
undifferentiated type.  The veteran subsequently submitted an 
NOD as to that decision, and the RO responded by issuing an 
SOC.  In October 2000, the veteran submitted a signed VA Form 
9.

In a memorandum dated in November 2000, the veteran's 
accredited representative requested that a medical opinion be 
obtained by the RO in order to determine whether the 
veteran's claimed schizophrenia was related to the August 
1956 incident in which he was referred to the mental hygiene 
clinic. 

Analysis

In general, applicable laws and regulations state that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. 
§ 3.303 (2000). Service connection may be also be granted for 
a disease first diagnosed after discharge when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d).

In addition, certain diseases, such as a psychosis, when 
manifest to a compensable degree within one year after the 
veteran's separation from military service, may be presumed 
to have been incurred in service.  38 U.S.C.A. §§ 1112, 1113 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.307, 3.309 (2000).  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).

RO decisions which are unappealed become final.  38 U.S.C.A. 
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed NOD in 
writing and, after an SOC has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200.  A claimant has one 
year from notification of a decision of the agency of 
original jurisdiction to file the NOD, and the decision 
becomes final if an NOD is not filed within that time.  
38 U.S.C.A. § 7105(b), (c); 38 C.F.R. §§ 3.160(d), 20.302(a) 
(2000).  A substantive appeal must be filed within 60 days 
from the date that the agency of original jurisdiction (here, 
the RO) mailed the SOC to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
notification of the determination being appealed, whichever 
period ends later.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 
20.302.

As discussed in detail above, the veteran's claim of 
entitlement to service connection for schizophrenia was 
denied by the RO in a December 1997 rating decision.  
Thereafter, the veteran subsequently submitted a timely 
Notice of Disagreement with that decision, and, in May 1998, 
the RO responded by issuing a Statement of the Case.  In June 
1998, the veteran submitted a signed statement in which he 
indicated that he no longer wished to appeal.  Subsequently, 
in July 1999, the veteran submitted a signed VA Form 9 
regarding that issue.  In an attached statement, the veteran 
indicated that he wished to continue his appeal as to his 
claim of entitlement to service connection for schizophrenia.  
He indicated that the June 1998 statement in which he 
reported that he wished to withdraw his claim was submitted 
only in regard to a pending claim of entitlement to a waiver 
of indebtedness.  The veteran requested that, if his VA 
Form 9 was not considered timely, it be considered as a new 
claim.

The Board believes that the veteran's June 1998 statement 
constituted a withdrawal of his May 1998 Notice of 
Disagreement.  38 C.F.R. § 20.204 (2000).  Although the 
veteran subsequently indicated that he had intended to 
withdraw only a claim of entitlement to a waiver of 
indebtedness, the Board notes that the veteran's most recent 
claim for a waiver of indebtedness had been denied by the RO 
in May 1990, over eight years before his June 1998 statement 
was submitted.  There is no indication in the record that the 
veteran had ever expressed a desire to appeal the RO's May 
1990 decision within the year following that decision.  Thus, 
notwithstanding the veteran's assertion in his July 1999 VA 
Form 9, the Board believes his June 1998 statement could only 
have been submitted with respect to his claim of entitlement 
to service connection for schizophrenia.  Accordingly, the 
Board finds that the veteran's June 1998 statement did 
constitute a withdrawal of his then-pending appeal as to the 
issue of whether new and material evidence had been submitted 
to reopen a claim of entitlement to service connection for 
schizophrenia.

Furthermore, the Board is of the opinion that, even if the 
veteran did not intend to withdraw his appeal in his June 
1998 statement, he still failed to submit a timely 
Substantive Appeal with respect to that matter.  The period 
in which the veteran was permitted to submit his Substantive 
Appeal expired on December 17, 1998, and his VA Form 9 was 
not received until July 6, 1999.  Thus, this document could 
not constitute a timely Substantive Appeal.  38 U.S.C.A. 
§ 7105(b)(1); 38 C.F.R. § 20.302.  The Board has identified 
no other correspondence from the veteran that was received 
within the regulatory time period that could serve as an 
adequate Substantive Appeal with respect to his appeal of the 
RO's December 1997 rating decision.  Therefore, because the 
veteran did not file a timely Substantive Appeal within 60 
days from the date that the RO mailed the May 1998 SOC, or 
within the remainder of the 1-year period from the date of 
mailing of notification of the determination being appealed, 
the Board finds that the RO's December 1997 rating decision 
became final. 

A final decision cannot be reopened unless new and material 
evidence is presented.  38 U.S.C.A. § 5108.  "New and 
material evidence" is defined as evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration; 
which is neither cumulative nor redundant; and which, by 
itself or in connection with evidence previously assembled, 
is so significant that it must be considered in order to 
fairly decide the merits of the claim.  38 C.F.R. 3.156(a).  
In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  

In determining whether new and material evidence has been 
submitted, only evidence presented since the last final 
denial on any basis (either upon the merits of the case, or 
upon a previous adjudication that no new and material 
evidence had been presented), will be evaluated in the 
context of the entire record.  Evans v. Brown, 9 Vet. App. 
273 (1996).  The credibility of new evidence is assumed for 
the limited purpose of determining whether it is material.  
Justus v. Principi, 3 Vet. App. 510 (1992).

After reviewing the record, the Board is of the opinion that 
new and material evidence has not been submitted sufficient 
to reopen the veteran's claim of entitlement to service 
connection for schizophrenia, undifferentiated type.  As 
discussed above, the veteran's claim was first denied in a 
January 1966 rating decision, at which time the RO concluded 
that there was no evidence indicating that the veteran had 
incurred a psychiatric disorder in service.  In August 1970, 
following the veteran's second period of active duty, the RO 
denied the veteran's claim on the basis that the first 
evidence of a schizophrenia was dated many years after 
separation from his first period of service, and several 
years prior to his enlistment into his second period of 
service.  In December 1997, the RO determined that new and 
material evidence had not been submitted to reopen a claim of 
entitlement to service connection for schizophrenia.

At the time of the RO's December 1997 decision, the evidence 
of record included the veteran's service medical records; the 
1965 discharge summary from the  private hospital; private 
and VA treatment records showing that the veteran continued 
to suffer from schizophrenia following his final separation 
from service; and the veteran's own contentions that his 
schizophrenia first manifested during his initial period of 
active duty.

Since filing to reopen his claim, the veteran has submitted 
virtually identical statements to those submitted in his 
previous claim in which he contended that his schizophrenia 
first manifested during his initial period of active duty.  
He has also submitted lay statements from R.M. and I.I.  
However, he has submitted no competent medical evidence 
showing that his schizophrenia first manifested during active 
military service or within one year of discharge from 
service, or that it is otherwise etiologically related to 
such service.

Regarding the veteran's claims that his schizophrenia first 
manifested during his initial period of active duty, the 
Board wishes to note that it is cognizant of the Court's 
holding in Justus; that for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus, supra.  However, the veteran's 
statements regarding the onset of his psychiatric disorder 
are identical to statements submitted during his previous 
claims.  Thus, the Board finds that the veteran's statements 
are merely cumulative of previously submitted evidence, and 
are therefore not so significant that they must be addressed 
in order to fairly decide the merits of the claim.

Furthermore, regarding the veteran's claim that his 
schizophrenia first manifested during one of his periods of 
active duty, the Board notes there is no evidence that the 
veteran possesses the requisite medical training are 
expertise necessary to render him competent to offer evidence 
on matters such as medical diagnosis or medical causation.  
In Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted 
that lay persons are not competent to offer medical opinions 
and that such evidence does not provide a basis on which to 
reopen a claim for service connection.  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge"), aff'd sub nom.  Routen v. West, 142 F.3d 1434 
(1998), cert. denied, 119 S. Ct. 404 (1998).  See also 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 (1992).  
Thus, even if the veteran's statements were new, they would 
not be material because he is not considered professionally 
competent to offer such evidence.  In essence, such 
statements by the veteran are not so significant that they 
must be considered in order to fairly decide the merits of 
the claim.

With respect to the signed statement of R.M., the Board notes 
that R.M.'s statement is new in that no statements from this 
individual were associated with the record at the time of the 
RO's December 1997 rating decision.  However, the Board finds 
that R.M.'s statement is not material, in that he indicated 
only that he had known the veteran since 1965 and was aware 
that he had suffered from paranoid schizophrenia since 1965 
and 1970.  In essence, R.M. appears to be offering a 
diagnosis of paranoid schizophrenia and concluding that the 
veteran has had schizophrenia since 1965 and/or 1970.  
However, as is the case with the veteran, there is no 
evidence that the R.M. possesses the requisite medical 
training and expertise necessary to render him competent to 
offer evidence on matters such as medical diagnosis.  See 
Moray, Routen, Espiritu, supra.  For this reason, the Board 
finds that R.M.'s statements do not bear directly and 
substantially upon the specific matter under consideration; 
and are not so significant that they must be considered in 
order to fairly decide the merits of the claim.

In addition, the Board notes, that even if R.M. was competent 
to offer a medical diagnosis, R.M.'s statement appears to 
also be cumulative of previously submitted evidence in that 
he merely repeated facts that were already shown by the 
evidence of record and that were already considered by the RO 
at the time of both the August 1970 and December 1997 rating 
decisions.  In fact, the RO specifically based its denial in 
the August 1970 rating decision on the medical evidence 
showing that the veteran had been diagnosed with 
schizophrenia in 1965, which was five years prior to the 
diagnosis of schizophrenia that he received in service in 
1970.  Because R.M.'s statement supports that facts as they 
were found by the RO in its August 1970 rating decision, the 
Board finds it to be essentially "unfavorable" to the 
veteran's claim.  The Court has held that evidence which is 
unfavorable to the veteran's case may not "trigger a 
reopening" of the claim.  Villalobos v. Principi, 3 Vet. App. 
450, 452 (1992).

With respect to signed statement of I.I., the Board notes 
that it does not appear that all of the comments in this 
statement were actually written by I.I.  As alluded to above, 
it appears that there is additional writing included among 
I.I.'s comments that appears to have been written by another 
individual.  Regardless of whether or not this entire 
statement was written by I.I., however, the Board finds that 
this statement would nevertheless not constitute new and 
material evidence sufficient to reopen the veteran's claim.  
This is because the handwriting that clearly belongs to I.I. 
merely offers the fact that he knew the veteran since 1954 
and was aware that he had schizophrenia.  However, there is 
no evidence that I.I. is competent to offer evidence on 
matters such as medical diagnosis.  Thus, I.I.'s conclusion 
that the veteran has schizophrenia does not bear directly and 
substantially upon the specific matter under consideration; 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Furthermore, even 
if I.I. is competent to offer such a conclusion, the Board 
notes that the issue of whether the veteran had a current 
psychiatric disability was not challenged by the RO in either 
the August 1970 or December 1997 rating decisions.  At the 
time of both of those decisions, there was competent medical 
evidence of record demonstrating that the veteran had 
recently been treated for schizophrenia.  For this reason, 
I.I.'s statement also appears to be merely cumulative of 
previously submitted evidence.

Regarding the handwriting in I.I.'s statement that does not 
appear to actually belong to I.I., the Board notes that the 
writing merely offers the conclusions that the veteran 
suffered from schizophrenia from 1958 to 1960, and from 1969 
through 1970.  However, whether or not this statement was 
written by I.I., there remains no evidence that the writer is 
competent to offer evidence of matters such as medical 
diagnosis.  Therefore, the Board finds that the diagnosis of 
schizophrenia offered in these statements are not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.

In short, the veteran has submitted no additional competent 
medical evidence showing that his claimed schizophrenia, 
undifferentiated type, was either incurred in or aggravated 
during his military service.  The Board finds that the 
additional evidence which was submitted by the veteran as to 
these matters, consisting primarily of his own contentions 
and the lay statements of others, is merely cumulative of 
previously submitted evidence, does not bear directly and 
substantially upon the specific matter under consideration, 
and is not so significant that it must be considered in order 
to fairly decide the merits of the claim.  Accordingly, the 
Board finds that new and material evidence has not been 
submitted.  The claim is not reopened and the benefit sought 
on appeal remains denied.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156.

Additional Matters

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
amended and clarified the law as to VA's obligation to 
provide notice to claimants seeking benefits.  The new 
statute requires that VA shall notify a claimant and the 
claimant's representative of any information, and any medical 
or lay evidence, not previously provided to the Secretary 
that is necessary to substantiate the claim.  VCAA, § 3(a), 
114 Stat. 2096, 2096-97 (2000) (to be codified as amended at 
38 U.S.C. § 5103).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran was specifically advised in the November 1999 
letter from the RO that he must submit new and material 
evidence in order to reopen his claim.  Moreover, he was also 
advised of specific types of evidence that would best serve 
to reopen his claim.  In addition, the veteran was also 
advised by virtue of the rating decision and Statement of the 
Case issued during the pendency of the appeal of the type of 
information or evidence that would best serve to reopen his 
claim.  For these reasons, the Board finds that the veteran 
and his representative have been given notice of the 
information, medical evidence, or lay evidence necessary to 
reopen his claim.  Accordingly, the Board believes that VA 
has no outstanding duty to inform the veteran that any 
additional information or evidence is needed with respect to 
this claim.  VCAA, § 3(a), 114 Stat. 2096, 2096-97 (2000) (to 
be codified as amended at 38 U.S.C. § 5103). 

The Board has considered the request of the veteran's 
accredited representative that a medical opinion be obtained 
that addresses whether the veteran's claimed schizophrenia is 
related to his complaints of depression and moodiness shortly 
after his enlistment during his initial period of service.   
In this regard, the Board notes that until recently, a three-
step process was applied in adjudicating an attempt to reopen 
a previously denied claim.  See Elkins v. West, 12 Vet. App. 
209 (1999) (en banc); Hodge v. West, 155 F.3d. 1356 (Fed. 
Cir. 1998).  The procedure therein required that first it had 
to be determined whether the appellant had presented new and 
material evidence under 38 C.F.R. § 3.156(a).  Second, if the 
claim was reopened, it had to be determined whether, based 
upon all the evidence of record, if the claim as reopened was 
well grounded.  Third, if the claim was well grounded, the 
merits of the claim were to be addressed and, if ripe for 
decision, adjudicated.  Winters v. West, 12 Vet. App. 203, 
206 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed.Cir. 2000).

As discussed above, the VCAA was enacted during the pendency 
of this appeal.  This statute repeals the requirement that a 
claim be well grounded and contains new provisions pertaining 
to claims development procedures, including assistance to be 
provided to claimants by the RO.  VCAA, § 3(a), 114 Stat. 
2096, 2097-98 (2000) (to be codified at 38 U.S.C. § 5103A).  
However, the new statute also provides that nothing in 
§ 5103A shall be construed to require the Secretary to reopen 
a claim that has been disallowed except when new and material 
evidence is presented or secured, as described in section 
5108 of this title.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 
(2000) (to be codified as amended at 38 U.S.C.A. § 5103A(f)).  
Therefore, to whatever extent the new legislation has changed 
the approach to developing evidence in claims, it has not 
modified the longstanding requirement that a previously 
denied claim may not be reopened unless, and until, there has 
been a finding that new and material evidence has been 
submitted.  The new legislation also appears to have not 
modified the longstanding requirement that the Board not make 
a determination as to whether certain evidentiary 
development, such as obtaining a medical opinion, is 
warranted until such time as new and material evidence is 
submitted.  Therefore, because the Board has determined that 
the veteran has not submitted new and material evidence 
sufficient to reopen his clam of entitlement to service 
connection for schizophrenia, the Board finds that a medical 
examination or opinion is not warranted in this case.

The Board notes that in the lay statements from R.M. and 
I.I., there are several comments to the effect that the 
veteran is suffering from post-traumatic stress disorder 
(PTSD).  The Board has considered whether it would be 
appropriate to refer a claim of entitlement to service 
connection for PTSD to the RO for further development.  
However, as discussed in detail above, neither R.M. nor I.I. 
has been shown to be competent to offer a medical diagnosis.  
Moreover, the record does not indicate that the veteran 
himself has ever alleged that he has PTSD as a result of his 
military service, and the medical evidence of record does not 
demonstrate that such is the case.  For these reasons, the 
Board believes that a referral of this matter to the RO is 
not warranted.  See Brannon v. West, 12 Vet. App. 32 (1998) 
(holding that the Board is not required to anticipate a claim 
for a particular benefit where no intention to raise it was 
expressed by an appellant); see also Talbert v. Brown, 
7 Vet. App. 352, 356-57 (1995) (holding that, while the Board 
must interpret an appellant's submissions broadly, the Board 
is not required to conjure up issues that were not raised by 
the appellant).  Notwithstanding the above, the Board notes 
that the veteran remains free to raise such a claim if he so 
desires.




ORDER

New and material evidence has not been submitted to reopen 
the veteran's claim for service connection for schizophrenia, 
undifferentiated type, and the claim is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals



 

